[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT CARAVAN'S MOTION TO REOPEN
The court finds that the motion to reopen ought to be granted. Although the clerk's office had received the defendant's forwarding address, it failed to notify the defendant of the default.
Accordingly, the motion to reopen is granted so that a hearing in damages only may be held.
The costs of the plaintiff incurred in trying to locate the defendant after judgment shall be paid by the defendant.
FRANCES ALLEN SENIOR JUDGE CT Page 4536